          Case 2:18-cv-01557-NIQA Document 52 Filed 08/29/19 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
KATHLEEN KILROY, on behalf of                         :              CIVIL ACTION
herself and all others similarly                      :
situated,                                             :              NO. 18-1557
               Plaintiff                              :
                                                      :
                v.                                    :
                                                      :
CIGNA CORPORATION, et al.                             :
         Defendants                                   :

                                                ORDER
        AND NOW, this 29th day of August 2019, upon consideration of this Court’s August 29,

2019 Order in the related matter of In re Cigna-American Specialty Health Administrative Fee

Litigation, Civ. A. No. 16-3967, which granted final approval of the parties’ settlement

agreement, [ECF 102], it is hereby ORDERED that the Clerk of Court is directed to mark this

matter CLOSED.1



                                                 BY THE COURT:


                                                 /s/ Nitza I. Quiñones Alejandro
                                                 NITZA I. QUIÑONES ALEJANDRO
                                                 Judge, United States District Court




1
         By Order docketed in this matter on March 28, 2019, this Court stayed the underlying action
pending consolidation of this matter with In re Cigna-American Specialty Health Administrative Fee
Litigation, Civ. A. No. 16-3967 (the “Related Action”), which consolidation would occur automatically
without further court order following a ruling on the preliminary approval of class action settlement
motion in the Related Action. [ECF 51]. On April 8, 2019, this Court granted preliminary approval of
the class action settlement in the Related Action, thereby, effectuating the consolidation of these matters.
On August 29, 2019, this Court granted final approval of the parties’ settlement agreement, which
resolved all claims in the consolidated matters.
